DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7, 10, 12-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1).
Regarding claim 1, Manley discloses a modular landscape border system, comprising: a plurality 
of elongated members (1, 2) having a vertical protrusion (see protrusion, fig 8)  extending along each opposing lateral side thereof (male fittings can be incorporated on one or more sides of pillars 1 and 2 as required, see page 3), wherein the vertical protrusion comprises a proximal end affixed to each lateral side of the plurality of elongated members opposite a free distal end (see fig 8) wherein the distal end comprises a greater width than the proximal end (see figs 7 and 8); a connector having a track (4) within each of a first side and a second side of the connector (see figs 1, and 7-9), wherein the track is dimensioned to receive the vertical protrusion therethrough (see figs 1, 8 and 9), wherein the track extends along a majority of a height of each of the first side and the second side such that the track comprises an open lower end opposite a closed upper end (see fig 9).
	Manley fails to disclose wherein the connector comprises a first portion and a second portion pivotally affixed together about a hinge, a channel extending through the connector between an upper side thereof and a lower side thereof; wherein the channel is dimensioned to receive a securement spike therethrough; wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel.
	Topping teaches wherein the connector comprises a first portion (first bracket 6, see annotated figure 8) and a second portion (second bracket 6, see annotated figure 8) pivotally affixed together about a hinge, a channel extending through the connector between an upper side thereof and a lower side thereof (channel 11), wherein the channel is dimensioned to receive a securement spike therethrough (stake 3 in channel 10, see fig 9), wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Manley with the hinge connector of Topping to allow for curved arrangement of the border system to provide greater flexibility of gardening arrangements. 

	Regarding claim 4, the modified reference teaches the modular landscape border system of claim 1, and Manley further discloses wherein the vertical protrusion comprises a cylindrical distal end (see figs 7 and 8).

	Regarding claim 5, the modified reference teaches the modular landscape border system of claim 1, and Manley further discloses wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see 1 and 4, fig 1). 

	Regarding claim 7, the modified reference teaches the modular landscape border system of claim 1, and Topping further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9). 

	Regarding claim 18, the modified reference teaches the modular landscape border system of claim 1, and Manley further discloses wherein an upper edge of each of the plurality of elongated members is textured to replicate a border material (4, see figs 1 and 9 and page 7).
	Regarding claim 10, Manley discloses a modular landscape border system, comprising: a plurality of elongated members (1, 2) having a vertical protrusion (see protrusion, fig 8) extending along each opposing lateral side thereof (male fittings can be incorporated on one or more sides of pillars 1 and 2 as required, see page 3), wherein the vertical protrusion comprises a proximal end affixed to each lateral side of the plurality of elongated members opposite a free distal end (see fig 8) wherein the distal end comprises a greater width than the proximal end; a first connector having a track (4) within each of a first side and a second side of the connector, wherein the track is dimensioned to receive the vertical protrusion therethrough (see figs 1, 8 and 9), wherein the track extends along a majority of a height of each of the first side and the second side such that the track comprises an open lower end opposite a closed upper end (see fig 9), wherein the track extends along a majority of a height of each of the first portion and the second portion such that the track comprises an open lower end opposite a closed upper end (see fig 9). 
Manley fails to disclose a channel extending through the first connector between an upper side 
thereof and a lower side thereof; a second connector having a first portion and a second portion defining a hinge there between; wherein a track dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge; wherein the channel is dimensioned to receive a securement spike therethrough; wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel.
	Topping teaches a channel (channel 11) extending through the first connector between an upper side thereof and a lower side thereof (see fig 8), a second connector having a first portion (first bracket 6, see annotated figure 8) and a second portion (second bracket 6, see annotated figure 8) defining a hinge there between; wherein a track (channel 17) dimensioned to receive the vertical protrusion therethrough is disposed in each of the first portion and the second portion opposite the hinge (see fig 1), wherein the channel is dimensioned to receive a securement spike therethrough (stake 3 in channel 10, see fig 9), wherein the securement spike comprises a length greater than a height of the connector, such that a working end of the securement spike engages a ground surface when disposed through the channel (see fig 9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manley with the hinge connector of Topping to allow for curved arrangement of the border system to provide greater flexibility of gardening arrangements.

	Regarding claim 12, the modified reference teaches the modular landscape border system of claim 10, and Manley further discloses wherein the vertical protrusion comprises a cylindrical distal end (see figs 7 and 8).

Regarding claim 13, the modified reference teaches the modular landscape border system of claim 10, and Manley further discloses wherein the upper side of the connector rests flush with an upper edge of the plurality of elongated members when secured thereto (see 1 and 4, fig 1).

Regarding claim 15, the modified reference teaches the modular landscape border system of claim 10, and Topping further teaches wherein a head of the securement spike comprises a diameter greater than that of the channel (see fig 9). 

	Regarding claim 19, the modified reference teaches the modular landscape border system of claim 10, and Manley further discloses wherein an upper edge of each of the plurality of elongated members is textured to replicate a border material (4, see figs 1 and 9 and page 7). 

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Dervin-Stathes (US 20190133053 A1).
Regarding claim 3, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the hinge is defined by a pair of eyelets extending 
from an upper end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the channel extends through each of the pair of eyelets and the annular member (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connector of Dervin-Stathes to include a pair of eyelets and an annular member to ensure a strong connection. 

Regarding claim  11, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the hinge is defined by a pair of eyelets extending 
from an upper end of the first portion and a lower end of the first portion and an annular member affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned.
	Dervin-Stathes teaches wherein the hinge is defined by a pair of eyelets (24 and 24a) extending from an upper end of the first portion (24) and a lower end of the first portion (24a) and an annular member (44) affixed to the second portion, wherein the pair of eyelets and the annular member are dimensioned to receive the securement spike therethrough when coaxially aligned (hinge pin 60 in channel, see fig 1).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the connector of Dervin-Stathes to include a pair of eyelets and an annular member to ensure a strong connection.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Aymard (WO 2011098678 A1).
Regarding claim 6, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein a lip extends bilaterally from an upper edge of the 
plurality of elongated members.
	Aymard wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to include a lip to ensure soil or foliage does not escape the flower bed or to support a hanging garden.  

Regarding claim 14, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein a lip extends bilaterally from an upper edge of the 
plurality of elongated members.
	Aymard wherein a lip (lip 1301) extends bilaterally from an upper edge of the plurality of elongated members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to include a lip to ensure soil or foliage does not escape the flower bed or to support a hanging garden.  

Claim(s) 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (GB 2396165 A) in view of Topping (US 20140130411 A1) as applied to claims 1 and 10 above, and further in view of Brinner (US 9974240 B1).
Regarding claim 8, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the plurality of elongated members comprise a 
flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 9, the modified reference teaches the modular landscape border system of 
claim 1.
The modified reference fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.

Regarding claim 16, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the plurality of elongated members comprise a 
flexible material.
Brinner teaches wherein the plurality of elongated members comprise a flexible material 
(flexible edging apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference to be flexible as taught by Brinner to allow to freedom of design when constructing landscaping arrangements.

Regarding claim 17, the modified reference teaches the modular landscape border system of 
claim 10.
The modified reference fails to teach wherein the plurality of elongated members are arcuate.
Brinner teaches wherein the plurality of elongated members are arcuate (flexible edging 
apparatus 100, see col 5 lines 24-26 and col 6, lines 7-11 & fig 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the curved members as taught by Brinner to allow for circular and curved landscape arrangements and greater variability in design.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619